PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/285,875
Filing Date: 5 Oct 2016
Appellant(s): Brennan et al.



__________________
Steven E. Roberts
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/22/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/23/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

a.  Appellant’s assertion that Ohta is nonanalogous art is not persuasive.

	Appellant asserts that Ohta is nonanalogous art, but its arguments are not persuasive.  The Examiner’s previous responses on the record in prior Office actions to Appellant’s assertions that Ohta is nonanalogous art are quoted below.  The Examiner’s present position is substantially the same as stated in these prior correspondences with Appellant.

Applicant's arguments filed 1/18/19 with regard to its assertion that Ohta is not analogous art is not persuasive. Ohta "relates to a method of preserving the freshness of a harvest crop" (para. 3), such crops being the kind contemplated by the present inventors (see Ohta, paras. 144-154). It is clearly within the same field of endeavor as the present invention related to processing such produce, since both Ohta and the present invention relate to handling of produce crops. Applicant's arguments that the reference's problem to be solved is not pertinent to that of the present inventors are moot since Ohta is within the same field of endeavor.

Non-Final Rejection, 4/17/19


Applicant's arguments filed 8/15/19 with regard to its assertion that Ohta is not analogous art is not persuasive. As previously stated, Ohta is clearly within the same field of endeavor as the present invention related to processing such produce, since both Ohta and the present invention relate to handling of produce crops. Furthermore, while Applicant argues that the present application's CPC classification (A23N12/02) is different than that of Ohta (A23B7/015), and therefore the applications are not analogous art, this is not found persuasive. Both the present application and Ohta are classified in the same section and class (A23) covering "FOODS OR FOODSTUFFS; THEIR TREATMENT, NOT COVERED BY OTHER CLASSES".  One of ordinary skill in the art of treating produce would clearly have reason to have knowledge of produce treatments beyond what is narrowly claimed in the present application. Applicant seems to suggest that any subject matter other than what is claimed is nonanalogous art. Treatments for produce are all within the same relevant art and all fall within the same CPC class. The differences between preserving and washing produce are not so large as to suggest that one of ordinary skill in the art would have no reason to seek information within the two fields of endeavor.

Final Rejection, 9/13/19



Applicant asserts that Ohta is nonanalogous art. As stated previously, the subject matter of Ohta is so closely related to that of the present application that one of ordinary skill
in the art would have reason to consider the teachings of Ohta. Ohta is directed at preserving freshness of produce, which includes inhibiting mold growth (para. 154). This is not far removed from sanitizing produce, in particular since the processes and apparatuses are remarkably similar (e.g. using wash devices to spray a mist of liquid on the produce). While Applicant seems to believe that comparing Ohta to its application is between apples and oranges, the Examiner and one of ordinary skill in the art would view it as comparing apples to apples. The fields of endeavor are not so different that one of ordinary skill in the art would have no reason to look at Ohta for guidance. Both the present application and Ohta involve spraying treating liquids to produce.

Advisory Action, 12/4/19



	Appellant relies on In re Clay, 966 F.2d 646, in its arguments that Ohta is nonanalogous art.  However, the facts of the present case are distinguished over the facts of Clay.  In Clay, the court found that the invention and the prior art reference were both in the field of petroleum, but were nonetheless not in the same field of endeavor.  Clay’s invention relates to the storage of refined liquid hydrocarbons in man-made tanks, while the reference was related to extraction of crude petroleum and natural underground formations.  The court’s holding in Clay is reasonable given the breath of the field of petroleum.  However, in the present case, the field of endeavor is not so large.  Both the present invention and Ohta are directed to processing of raw, fresh produce, unlike in Clay where the invention and reference were directed to refined and crude petroleum, respectively.
	Appellant’s arguments that Ohta is not reasonably pertinent to the problem faced by the present inventor are moot since Ohta is in the same field of endeavor as the present invention.  However, it is noted that the problem set forth in the present application “is the challenge of providing an effective sanitation strategy with increased microbial lethality for washing fresh produce, but balanced against damaging the produce and/or reducing its shelf-life” (Brief for Appellant, p. 12).  Remarkably, Appellant argues that preserving freshness of produce (as in Ohta) is not the same problem as avoiding reduction of shelf-life of produce (as in the present application).
	Furthermore, attention is drawn to the teachings of Ohta relied on to reject the present claim 1.  Ohta is relied on for its narrow teaching of spray droplet size.  Teachings regarding spray droplet size are not confined to a single issue in the field of produce processing since it 

	b.  Appellant’s arguments that Mazin is nonanalogous art are not persuasive.

Appellant asserts that Ohta is nonanalogous art, but its arguments are not persuasive.  The Examiner’s previous responses on the record in prior Office actions to Appellant’s assertions that Ohta is nonanalogous art are quoted below.  The Examiner’s present position is substantially the same as stated in these prior correspondences with Appellant.

Applicant also asserts that Mazin is nonanalogous art. Applicant is advised that Mazin is also classified in class A23 related to treatment of foods and foodstuffs. As with the application of Ohta discussed above, the fields of endeavor are not so different that one of ordinary skill in the art would have no reason to look at Mazin for guidance.

Advisory Action, 12/14/19


Applicant asserts that Mazin is nonanalogous art. This is not found persuasive. Applicant asserts that Mazin is directed to dried produce, and is therefore not analogous to treatment of fresh produce. First, Mazin states that its use of the word "dried" does not require any particular moisture reducing in produce (para. 6). Mazin's disclosure would therefore apply to even a nominal amount of moisture reduction of fresh produce. Furthermore, the cited teachings of Mazin would readily be understood by one of ordinary skill in the art to apply to "fresh" produce - treatments to act as preservatives and enhance flavor (paras. 34, 36). Nothing in Mazin suggests that its treatments would not be effective for produce with a lesser degree of moisture reduction.



Non-Final Rejection, 6/23/20


	Similar to the application of Ohta, the field of endeavor of processing produce is not as large as that of issue in Clay.  Both the present invention and Mazin are directed to processing produce, which is without question not as large a field of endeavor as the far-reaching and expansive field of technology and processes relating to petroleum extraction and refinement.  Processing of grapes and raisins is not as remarkably different as extraction of crude oil from the earth and storage of refined hydrocarbons in manufactured tanks.
	Appellant also argues that Mazin is not reasonably pertinent to the problem faced by the present inventors, but Appellant’s arguments are moot since Mazin is in the same field of endeavor as the present invention.  However, it is noted that the problem faced by Mazin, as it applies to the presently claimed invention, is similar.  Appellant states that part of the problem the present inventors purport to solve is to avoid loss of shelf-life (Brief for Appellant, p. 12); Mazin was cited for teaching that an acidulant acts as a preservative (para. 36).  One of ordinary skill in the art would have readily understood that preservatives increase shelf-life.  Mazin’s teaching that a polyol enhances flavor (para. 34) would have also been understood to apply to and have benefit to processing the produce the present application’s system is intended to process.  In Clay, the reference’s gel treatment was held not to be reasonably pertinent to the inventor’s claimed gel treatment because it served a different function and in a different environment.  In the present case, the acidulant serves the same function - to preserve Mazin clearly is not only within the same field of endeavor, but also has teachings reasonably pertinent to the problems faced by the present inventors.

c.  Appellant’s arguments that the teachings of Mazin were mischaracterized by the Examiner are not persuasive.

	Appellant asserts that the substantive rejection of claim 9 over Mazin was in error.  In particular, Appellant argues that since the acidulant and polyol (glycerin) are added in different stages of the process of Mazin, that there would have been no motivation to combine.  However, it is well-settled that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Mazin teaches clear benefits to using an acidulant and a polyol.  Nothing in Mazin teaches away from the combination, and nothing in Mazin teaches that the two components would be ineffective if used together.  Just because Mazin uses them at different stages of its process would not have dissuaded one of ordinary skill in the art from trying them together, since Mazin teaches benefits of each component.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SPENCER E BELL/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
Conferees:
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                      

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.